      Case 1:20-cv-05484-LTS-SDA Document 138 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Steven E. Greer,                                                            3/4/2021

                                Plaintiff,
                                                               1:20-cv-05484 (LTS) (SDA)
                    -against-
                                                               ORDER
 Tucker Carlson et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

         Following a telephonic conference with the parties today, the Court hereby ORDERS as

follows:

         1.    Any Defendant that will file an Answer in response to Plaintiff’s Second Amended

Complaint shall do so by March 25, 2021.

         2.    Any Defendant that will move to dismiss the Second Amended Complaint shall do

so by April 9, 2021. Plaintiff shall file any opposing papers by April 23, 2021, and Defendants shall

file any reply papers by May 5, 2021. Any request for extension of the page limits for such briefing

shall be addressed to the Undersigned.

         3.    At this time, Judge Swain does not require any further briefing with regard to

Defendant Blake Neff’s Motion to Vacate the Clerk’s Certificate of Default (ECF No. 75).

SO ORDERED.

Dated:         New York, New York
               March 4, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
